
	
		III
		111th CONGRESS
		1st Session
		S. RES. 283
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Reid (for himself,
			 Mrs. Feinstein, Mr. Ensign, and Ms.
			 Landrieu) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Expressing support for the goals and ideals
		  of the first annual National Wild Horse and Burro Adoption Day taking place on
		  September 26, 2009.
	
	
		Whereas, in 1971, in Public Law 92-195 (commonly known as
			 the “Wild Free-Roaming Horses and Burros Act”) (16 U.S.C. 1331 et seq.),
			 Congress declared that wild free-roaming horses and burros are living symbols
			 of the historic and pioneer spirit of the West;
		Whereas, under that Act, the Secretary of the Interior and
			 the Secretary of Agriculture have responsibility for the humane capture,
			 removal, and adoption of wild horses and burros;
		Whereas the Bureau of Land Management and the Forest
			 Service are the Federal agencies responsible for carrying out the provisions of
			 the Act;
		Whereas a number of private organizations will assist with
			 the adoption of excess wild horses and burros, in conjunction with the first
			 National Wild Horse and Burro Adoption Day; and
		Whereas there are approximately 31,000 wild horses in
			 short-term and long-term holding facilities, with 18,000 young horses awaiting
			 adoption: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals of a National Wild Horse and Burro Adoption Day to be held annually in
			 coordination with the Secretary of Interior and the Secretary of
			 Agriculture;
			(2)recognizes that
			 creating a successful adoption model for wild horses and burros is consistent
			 with Public Law 92-195 (commonly known as the “Wild Free-Roaming Horses and
			 Burros Act”) (16 U.S.C. 1331 et seq.) and beneficial to the long-term interests
			 of the people of the United States in protecting wild horses and burros;
			 and
			(3)encourages
			 citizens of the United States to adopt a wild horse or burro so as to own a
			 living symbol of the historic and pioneer spirit of the West.
			
